Opinion by
Woodside, J.,
This is an appeal from the refusal of the court below to reduce an order for the support of two minor *240children. In 1958, the court below entered an order of $400 a month, and we raised it to $550 a month. Hecht v. Hecht, 189 Pa. Superior Ct. 276, 150 A. 2d 139 (1959).
The evidence of the petitioner indicates that his economic condition has worsened since the original order was made. The evidence of the defendant’s present assets and earning capacity was not as explicit as it might have been. The court below was not satisfied that the petitioner had proven a sufficient reduction in assets to warrant a reduction in the order.
It is apparent that the defendant has suffered a substantial loss in business ventures since the original order was entered. We have carefully examined the record now before us in the light of our conclusion on the record when the original order was entered. We are. satisfied that the defendant’s economic condition lias deteriorated. We think the order is now too high and should be reduced to $450 per month.
. Order reduced to $450 per month.